Dismissed and Memorandum Opinion filed February 28, 2013.




                                     In The

                    Fourteenth Court of Appeals

                             NO. 14-12-00978-CV

                      KENNETH BONIABY, Appellant
                                       V.

SOUTHWESTERN BELL TELEPHONE COMPANY D/B/A AT&T TEXAS
            AND BRIAN SCHAEFER, Appellees

                   On Appeal from the 412th District Court
                          Brazoria County, Texas
                        Trial Court Cause No. 57614

                MEMORANDUM                      OPINION


      This is an appeal from a judgment signed July 23, 2012. The clerk’s record
was filed December 6, 2012. No reporter’s record was filed. No brief was filed.

      On January 8, 2013, this court issued an order stating that unless appellant
submitted a brief, together with a motion reasonably explaining why the brief was
late, on or before February 7, 2013, the court would dismiss the appeal for want of
prosecution. See Tex. R. App. P. 42.3(b).

      Appellant filed no response. Accordingly, the appeal is ordered dismissed.



                                      PER CURIAM


Panel consists of Chief Justice Hedges and Justices Boyce and Donovan.




                                        2